Title: To James Madison from John Beckley, 20 June 1796
From: Beckley, John
To: Madison, James


Dear Sir,
Philadelphia, 20th. June 1796.
A few days ago a barrel of hams arrived to your address, which I immediately took into possession and had them opened—there were twelve apparently sound hams, which I have had hung up to dry & smoke. If it is agreeable to you, as I think it doubtful that they would keep ’till the winter, I will take them for my familys use and pay you the price of them, when we meet again, or in any other way you may advise. They came in a Vessel from Norfolk, the name I could not discover.
The president left this on Monday last for Mount Vernon. When Hamilton was here, he lodged at Francis’s Hotel, and our friend Brown extracted from him, that the president does not mean to resign, but merely to decline a reelection, and that to make known this intention, he designs about the Month of August to publish an address to the People. We may presume whose pen will indite it, and what views & principles it will be designed to propagate; happily however the controul of events is less within the power than the wish of the American Catiline, and I shall not be surprised to see the address predicated on an anticipated State of things at the time of the Election, which taking a contrary issue in the event, may wholly frustrate a well-scheemed object. In Massachusetts the attempt to appoint Electors by the Legislature has failed & it is to be as heretofore, one in each Congressional district to be elected by the people, and two (for the Senators) by the Legislature. Mr: Jefferson, is already in nomination, and Swan, who is now here, says that one half will vote for Mr: Jefferson, along with Mr: Adams, on the true Yankee ground, that the former will make an unexceptionable Vice president. Swan, seems very earnest & sanguine, and says that before the election he intends to publish with his name, certain damning proofs, now in his possession, of Adams’s Monarchism & Aristocratism. It is also an idea strongly urged by Swan, to play off Chancellor Livingston for V. p. upon New York & Jersey, as the most likely means of a successful diversion there. He is however strongly in favor of Burrs election. In this State, Gallatin, Rittenhouse the Ch: Justice, General Irvine (who was here a few days ago) and in short the whole body of Republicans are decided in favor of Burr. Mr: Brown has carried the same impression to Kentuckey, and Blount & Cocke to Tennesee. No. Carolina & Georgia you know to be fixed. Colo. Hampton says the treatment of Rutledge & the obnoxious idea of nominating pinkney by the Aristocrats, will he thinks ensure the vote of the lower districts of S. C. for the republican ticket & the upper districts he never doubted. Maryland, I have little hope from, as their Assembly will appoint the Electors. Upon the whole however, if no great Schism happens in Virginia, I think it morally certain that Mr. Jefferson and Colo. Burr will be elected. Indeed, as Hamilton admitted to Brown, there may be a state of things in which it would be desirable that Mr: J. should be elected without opposition, an idea which I beleive to be founded on the Presidents firm persuasion, that the Southern States will never consent to a War with France, and that in such an event on the part of France, which they admit they beleive to be inevitable, Mr: J’s influence could alone preserve the Union, and produce a favorable termination of the breach. I discover too, that whilst the resentful & even hostile temper of the French Government, is beleived by our Executive to have taken deep root, they think, & most probably with truth, that France will choose & await, the most favorable moment for herself, amidst the events of Europe, for speaking to us in a Style suitable to her views & intentions. What the state of Europe really is, seems uncertain from our last advices, altho’ the probability of a peace between France & Austria, and of a Union in the War between Spain & France vs Britain, strengthens every hour. A junction of the Spanish, Dutch & French Marines, will be extremely formidable, & most probably too powerful for England. It is beleived here, that Jamaica will certainly be attacked, wch. fully corrob[or]ates the idea of Spains union with France. At Saint Lucia, the British have sustained a third defeat with the loss of 1400 men; in the three attempts we may fairly estimate their loss at 4 to 5000 killed & wounded; thus exhausting their force in an immaterial conquest, will completely disable them from any great or effectual operations; besides the reinforcements France has sent out & which have all safely arrived at St. Domingo, forbid all further hope of success on the part of England in the W. Indies—she can only act, hereafter, on the defensive.
In Massachusetts, Strong & Cabot have both resigned, and Goodhue & Sedgwick are elected in their room until the 4th: of March next. A Mr: Robbins was elected in preference to both, but refused to serve. New-York Assembly is wholly Jayite. Wadsworth is to succeed Trumbull—and they talk of Harrison to succeed King, and Watts to Burr.
I have delivered the packets for Mr: Monroe as you desired.
I omitted to mention before, the arrival of a Dutch fleet in the West Indies, which on their passage captured a large proportion of the outward bound Cork fleet, and are now said to be retaking the Dutch islands seized on by the British.
Pickering has received a letter from Monroe of 21st: March, announcing that he had been officially notified by the Executive directory, that they had relinquished their determination to send a Special Commissioner: this I learn thro’ Mr: Adet, to whom it was indirectly communicated by pickering, and as Adet has no later dispatches, he supposes something may have been done to pacify & divert Monroes suspicions & fears in consequence of their first notification. He still thinks they mean to act with great decision, altho’ their demands will not be immoderate.
The president returned to town suddenly last night, supposed, to receive the Spanish Minister plenipotentiary. Mr: Adet, designs to visit Mr: Jefferson this Summer and will set off in a few weeks. I will apprise you when.
Quere—May not Strong & Cabot design to become Electors, and if a suitable Election prevail thro’ Massachusetts, to suddenly nominate & by their influence carry Hamilton in that State? Rh: island, Vermont, Connecticut, New York, Jersey, & Maryland, would all probably follow very unanimously. Some late indications seem to warrant the Suspicion. Hamilton himself industriously propagates that Adams & pinckney are their choice. In any event, every precaution should be used to prevent a Schism in Virginia, where every effort will be made to produce it. Even the presidents personal influence I doubt not will be used, and his residence at Mount Vernon thro’ the Summer will conduce not a little to the object. Every effort, and all possible industry of the true friends of republicanism will be requisite. The presidents cast of temper may be collected from this, a few days ago, Governor Blount offered to shew him letters from paris stating the hostile disposition of the French Government towards us; he answered with great Asperity “I am informed of & beleive your information to be true, but if War comes, it originated here, not there. The people of this Country it would seem, will never be satisfied until they become a department of France: It shall be my business to prevent it.”
I guess I have sufficiently tired you with my desultory scrawl, and being at the bottom of my paper, bid you adieu—being very sincerely, dear Sir, Yours,
John Beckley.
Mrs. B. & all this family desire best regards to Mrs. Madison & Miss Payne.
